Levin, J.
The issue before the Court is whether to grant plaintiffs’ application for leave to appeal the denial of a temporary restraining order by the Oscoda County circuit judge. Specifically, plaintiffs sought to block the burial, in a pit lined with 20 feet of clay, of animals whose level of polybrominated biphenyl (hereinafter PBB) exceeded the 20 parts per billion standard provided in 1977 PA 77, the PBB act.1
The PBB act, in providing that the Director of the Department of Natural Resources "shall * * * bury or dispose” of PBB-contaminated cattle, empowers him to decide whether to dispose of the cattle by burial, incineration or any other means.
The circuit judge found that the possibility of liquid escaping the clay-lined pit "is almost nonexistent” and that even if it were to escape "it would be innocuous”, and that the clay-lined pit provides "absolute protection”.
Those findings preclude a determination under the environmental protection act2 that it is "likely” that burial of PBB-contaminated cattle in the clay-lined pit will "pollute, impair or destroy the air, water or other natural resources or the *221public trust therein”. Absent a likelihood of environmental pollution or impairment, the circuit court is without power to consider whether incineration is a "feasible and prudent alternative”.
The temporary restraining order is dissolved and the cause is remanded to the circuit court for appropriate further proceedings on plaintiffs’ complaint.
I
In his findings of fact, opinion and recommendation of June 21, 1978, the circuit judge said that the "originally proposed burial pits for the PBB-contaminated cattle in the former action [commenced by the County of Oscoda against the Department of Natural Resources] were found as an ultimate fact to likely impair and pollute the water table of Oscoda County in violation of § 3(1)” of the environmental protection act.
On November 8, 1977 the Director of the DNR announced his decision to proceed with the burial of PBB-contaminated cattle by modifying the design of the originally proposed burial pit to include a 20-foot clay lining.
In April, 1978 this action was commenced to block the burial of contaminated animals in the clay-lined pit. On plaintiffs’ application for leave to appeal from the circuit judge’s refusal to grant a temporary restraining order, this Court granted a stay and subsequently, in lieu of leave to appeal, remanded the cause to the Oscoda County Circuit Court "for an evidentiary hearing and detailed factual findings on the issues raised by plaintiffs’ complaint”, but did not in terms seek recommendations.
A factual basis for the judge’s finding that "[i]n*222cineration is a preferred method of disposal whenever available” is not stated. The stated basis is that a guideline issued by the Federal Environmental Protection Agency indicates that, in the order of options, incineration is less desirable than recycling and more desirable than landfill and long-term storage. That generalization is followed by a statement of reasons why incineration is not practicable at this time.3
*223The circuit judge then stated that landfill disposition is, in the language of the environmental protection act, a "feasible and prudent alternative at the current proposed site”:
"a) The amount of contamination found in each of the cows proposed for burial by the State is extremely small, averaging approximately 65.3 parts per billion and equalling approximately 3/10 of one ounce for all of the cows condemned during the period October 3, 1977 through June 6, 1978. Further, the level of contamination is expected to decrease during each succeeding year.
"b) PBB is found almost exclusively in the body fat of the contaminated animals and is not expected to be released onto the clay liner during the burial operations.
"c) PBB is characteristically an organic substance which is highly insoluble in water, but extremely soluble in body fat and organic matter.
"d) The amount of PBB found in the contaminated animals proposed for burial is generally far less than the amount of PBB permitted under Federal standards for sale to the public as meat for human consumption, which Federal standard is 300 parts per billion.
"e) PBB because it attracts strongly toward organic matter, will in all probability attract to and bind to the organic matter found in the cow carcasses, and will remain with the organic matter through various levels of organic decomposition and regeneration, resulting in the PBB molecules remaining with an organic layer of material left by the degeneration of the cow carcasses.
"0 In the event that any PBB molecule did not disintegrate or remain with the organic layer represented by the degenerated cow carcasses, it would in all probability travel in association with other organic molecules and thereby bind with the sand located *224around the carcasses or at the clay liner at the bottom of the pit and at those points where the organic molecules adsorb to the soil and become bound thereto.
"g) The clay utilized in the liner at the Oscoda burial site is highly impermeable with the greatest permeability being 3 X 10'7 centimeters per second, with most samples being far less permeable. Thus, any liquid flowing from the carcasses will settle atop the clay liner for lengthy periods of time equalling many decades in the least, during which time any PBB molecule would become attached to organic matter and bound to the clay particles.
"h) The burial pit is engineered, designed, and constructed to prevent entrance of water from rain, snow melt, or other sources and to provide the water a path of least resistance around the clay burial vault.
"i) With the lack of water entering the burial vault, the maximum liquid located in the vault is represented by the liquid found in the cow carcasses themselves. Thus, due to the nature of clay to retain its moisture and because of capillary action, any animal liquid could travel no further than 9.39 feet into the clay liner where it would remain suspended indefinitely without exiting the bottom of the clay liner. The seepage of any such liquid into the clay liner would also reduce the unit head in the vault area to 0, thus eliminating any pressure to push the liquid along through the clay.
"j) The clay liner has been properly constructed to comply fully with the option provided in the court’s opinion of September 29, 1977 and its order dated November 1, 1977. The source clay was obtained from the marsh pit comprising clay of the CH/CL type and was found to be highly impermeable with a maximum permeability coefficient of 3 X 10~7.
"(i) X 10~7 means 1 foot per year.
"(ii) X 10-7 equals 200 years for the 20-foot clay liner, "(iii) Some of the clay tested at 2.2 X 10~9 (0.0000000022) or 10,000 years to move through the liner.
"k) The clay liner was constructed under supervision of state officials, with compaction tests establishing 95% or better compaction of each clay layer. In addition, the *225clay utilized consisted of highly desirable fine grains comprising 75-90% five microns or less, far exceeding the engineering specifications.
"1) Being placed in the ground, the burial vault is designed so as to retain the clay’s moisture and to eliminate any stress or stability problems that could lead to cracking of the clay.
"m) Slight cracking of the clay liner in suface areas exposed to drying is a minor problem which is not indicative of the interior bulk of the clay liner on both the sides and bottom, in view of the state supervisors’ continuing diligence in insuring the quality of compaction, lack of cracking, removal of drying fluff, and removal of rain-caused slop, prior to compacting a succeeding layer. Further, surface cracking can readily be repaired by removal of the cracked surface followed by recompaction of the top 6 inches.
"n) The cows will be buried with burial sand starting from one end of the pit to the other in a manner that will reduce the chance of rainfall increasing the amount of liquid found in the pit. Further, the burial of the first pit will be speedily completed in view of the inventory of cows presently held by the state and should not comprise more than several days.
"o) The clay utilized to construct the burial pit is suited for such purpose because of its high impermeability, due to its uniform small particle size and due to moderate plasticity and liquidity parameters along with its ease of compaction.
"p) Decomposition of the carcasses will be primarily of anaerobic nature due to the lack of oxygen in the burial vault, the constant temperatures, and the lower temperatures expected in the vault located below the frost line. Decomposition of the carcasses will be slow and will not result in the buildup of gas to an amount likely to exit the clay liner. ■
"q) To the extent that any gas is produced over a long period of time, it will absorb into porous areas of the burial sand and into the clay liner itself.
"r) The floor of the burial pit is located approximately 45 feet above the groundwater table which is itself immersed in sandy and silty material.
*226"s) The chance that liquid in the burial vault will exit the 20-foot clay liner is almost non-existent, but even if any liquid exited the clay liner, it would be innocuous due to the clay’s ability to absorb organic material and molecules entering the clay liner.
"t) The state committed itself to Federal Environmental Protection Agency inspectors to maintain and monitor wells to test for contaminants on a routine basis and will provide installation of any purging system necessary to completely remove the existence of any contaminants from groundwaters located downgradient from the burial site. These precautions are made to allay the fears of the public and achieve Federal Environmental Protection Agency approval.
"u) The ground water flow from the burial site is such that it would take 1.7 to 15 years for any groundwater to reach private property from the burial site, providing ample time for installation of a purging system to stop any contaminants in view of the 30-day time period during which such a system can be installed. Also, movement of any contaminant would be far slower (if at all) than the flow of the groundwater.
"v) The burial site provides isolation vertically from the groundwater table and horizontally from private property to provide protection of the public from contamination of groundwaters. Further, the site is under management and ownership by the state guaranteeing a minimum of surface utilization of the site and providing for regular inspection and maintenance by state officials. The specifications of the burial vault and site relative to vertical and horizontal isolation, quality of the clay used, thickness of the liner, compaction, and permeability, exceed Federal requirements for establishment of a site for disposition of hazardous or toxic chemical materials.” (Emphasis supplied.)
The judge added that 400 head of cattle had been placed, three to a drum, in cold storage and that the owners need the storage space for this year’s crops.
His findings continued:
*227"4. That the total amount of PBB on hand and proposed to be buried in Oscoda would be less than .3 ounces and the average level of PBB in these cows of 63 parts per billion would make them available for sale under Federal Environmental Protection Agency standards which allow up to 300 parts per billion. That the relative insolubility and immobility of PBB is demonstrated vividly by the fact it is known that 80 tons of raw PBB in filter cake was dumped into the groundwater system after the operator broke the clay lens.in the Gratiot County landfill and that no PBB has as yet been detected in private wells oif the site. Admittedly, it has been detected in wells within 800 feet of the site in the amount of 4.4 parts per billion. This should be compared with the 5 parts per billion permitted in milk under the stringent standards of [1977 PA] 77.
"5. The Federal Environmental Protection Agency guidelines recommend 10 feet of natural clay or 5 feet of compacted clay as a liner.
"6. The court-authorized 20 feet of clay based upon Michigan solid waste regulations * * *, provides absolute protection at the proposed burial site.*”
“* The Michigan Solid Waste Disposal regulation provides in part as follows:
" '5. Where possible, landfills should be placed in earth materials of low permeability (less than 0.2 inches per hour) such as glacial clay till or lake clay. In these materials, a continuous thickness of at least 20 feet of the material should exist between the base of the refuse and the groundwater aquifer. This thickness is needed for protection of groundwater quality.’
"Department of Natural Resources specifications and site isolation also provided for more safety than Federal guidelines. Guideline 3004 provides for 500 feet horizontal isolation and the Oscoda site provides 4000 feet. The guideline calls for 5 feet vertical isolation and the Oscoda site provides 44 feet. The grain size of the Federal guideline is plus/minus 30% passing 200 mesh, where Department of Natural Resources specified 50% and 300 mesh — again more stringent in both respects. Environmental Protection Agency guidelines specify 85-95% compaction and the Department of Natural Resources specified 95% and achieved higher.”
In conclusion he recommended that the cattle in cold storage and condemned cattle now being held by the DNR and any other cattle condemned *228within the next six months be buried in the one pit now prepared. He added that "[i]t is further recommended that after said 6 months all PBB-contaminated cattle be incinerated.”4
II
The PBB act provides:
"(1) The director of the department of natural resources, at state expense, shall transport, humanely destroy, and bury or dispose of dairy cattle described in section 3, except those that may be used for controlled research and experimentation. Disposal facilities shall be selected and provided by the director of the department of natural resources. The director of the department of natural resources shall provide for periodic monitoring of a disposal facility, not less than annually, to determine whether polybrominated biphenyl is emanating from the facility and contaminating surrounding land or waters. If the monitoring discloses that a significant amount of polybrominated biphenyl is contaminating surrounding land or water, the director of the department of natural resources shall take the necessary and appropriate action to prevent further escape.
"(2) The department of natural resources shall contract with any person or corporation for site preparation work based upon open competitive bids. The determination of site specifications shall be the responsibility of the department of natural resources.” MCL 288.426; MSA 12.695(6) (emphasis supplied).
The environmental protection act provides:
*229"(1) When the plaintiff in the action has made a prima facie showing that the conduct of the defendant has, or is likely to pollute, impair or destroy the air, water or other natural resources or the public trust therein, the defendant may rebut the prima facie showing by the submission of evidence to the contrary. The defendant may also show, by way of an affirmative defense, that there is no feasible and prudent alternative to defendant’s conduct and that such conduct is consistent with the promotion of the public health, safety and welfare in light of the state’s paramount concern for the protection of its natural resources from pollution, impairment or destruction. Except as to the affirmative defense, the principles of burden of proof and weight of the evidence generally applicable in civil actions in the circuit courts shall apply to actions brought under this act.” MCL 691.1203; MSA 14.528(203) (emphasis supplied).
Whether the circuit judge’s findings and recommendation for incineration are characterized as a finding of fact or an expression of opinion, the courts are without power to order incineration.
While the Legislature authorized the Director of the DNR to dispose of PBB-contaminated cattle by means other than burial, he is authorized to bury. The act states that the Director of the DNR "shall * * * bury or dispose” of PBB-contaminated cattle. It speaks of "site preparation” and "disposal facilities” "selected and provided” by the director.
The term "disposal facility” is indeed broad enough to include incineration facilities. Nevertheless, the proviso that the director shall periodically monitor, not less than annually, a disposal facility to determine whether PBB is "emanating from the facility” and contaminating surrounding land or waters underscores that the Legislature contemplated landfill disposal. That conclusion is buttressed by the next sentence that if the monitoring *230discloses "a significant amount” (emphasis supplied) of PBB is contaminating surrounding land or waters the director shall take necessary and appropriate action to prevent "further escape” (emphasis supplied). Landfill disposal was contemplated by the Legislature.
Since the PBB act provides for landfill disposal as an acceptable means of disposition, the only basis upon which a court might have authority to bar landfill disposal pursuant to that special purpose emergency legislation is the environmental protection act.
A court may intervene, under the environmental protection act, if the. conduct of the defendant "has, or is likely to pollute, impair or destroy the air, water or other natural resources or the public trust therein”.
While the circuit judge found that the originally proposed burial pit was likely to impair or pollute the water table, he found that the possibility of liquid escaping the clay-lined pit "is almost nonexistent” and that even if it were to escape "it would be innocuous”, and that the clay-lined pit provides "absolute protection”.
Those findings are fully supported by the record and preclude a determination that it is likely that a "significant amount” of PBB may "contaminat[e] surrounding land or water”5 or "pollute, impair or destroy” the environment.6 Accordingly, there is no basis for judicial intervention.
Ill
It is argued that, although the act does not "specifically speak” to selecting between feasible *231and prudent alternatives, the paramount policy of the state to preserve and protect the environment (Const 1963, art 4, § 52) and the corresponding paramount purpose of the environmental protection act, "requires adoption of the feasible and prudent alternative least likely [emphasis in the original] to impair or pollute. Furthermore, rapid technological advancements require courts to use foresight when attempting to minimize adverse effects on the environment”.
Const 1963, art 4, § 52, confers no authority on the courts. It provides, rather, that "[t]he legislature shall provide for the protection of the air, water and other natural resources of the state from pollution, impairment and destruction”. The Legislature has done so by enacting the environmental protection act. That act does not confer plenary power on the courts to do whatever they may think preferable in environmental cases. Absent a finding that the conduct of the defendant has or is likely to pollute, impair or destroy, the court may not order another alternative even though it finds it more desirable.
When the judge found, in the former action, a likelihood of pollution or impairment of the environment, the DNR did not assert as an "affirmative defense” that it should nevertheless be permitted to bury contaminated cattle as originally planned because there was no feasible and prudent alternative to its so polluting or impairing the environment and that such conduct was consistent with the public health, safety and welfare in light of the state’s paramount concern for the protection of the environment.
Since the DNR did not seek to show by way of affirmative defense that there was no feasible and prudent alternative, the court was without power *232to adjudicate the question of feasible and prudent alternative. Similarly, plaintiffs’ claim that incineration is a feasible and prudent alternative did not inject that question.
Moreover, if the issue of feasible and prudent alternatives is raised, the question is whether there is a feasible and prudent alternative or, more specifically, "no feasible and prudent alternative” (emphasis supplied). The court may only decide whether such an alternative exists; it may decide that there is no feasible and prudent alternative or that there is one or more such alternatives. If it decides that there is one or more, the defendant may not proceed with the project as planned; the court’s work is done. It is not for it to decide which among the feasible alternatives the defendant should adopt if it wishes to proceed. Neither the Constitution nor the Legislature has granted that power to this or any other court. In PBB cases, the Legislature has specifically conferred on the Director of the DNR the choice of alternatives. Therefore, hypothesizing the existence of an operational incinerator, the choice of disposal methods would still be that of the Director of the DNR.
Assuming that a court has the power to select the feasible and prudent alternative which represents the least environmental risk, that would not justify exercise of such power where the court has found, as here, that the "alternative” chosen by the defendant is not likely to pollute or impair the environment.7
A court is not empowered to prevent any conduct, whether originally proposed or alternative, *233which does not rise to the level of environmental risk proscribed by the environmental protection act. The standard, "has, or is likely to pollute, impair or destroy”, is a limitation as well as a grant of power.
Pursuant to GCR 1963, 866.3(c) the clerk is directed to enter and issue forthwith this Court’s order dissolving the temporary restraining order, permitting the burial of contaminated cattle in the constructed clay-lined pit, remanding the cause to the circuit court, with notice therein that, in accordance with said rule, a motion for rehearing may be filed but such filing does not stay execution or enforcement of this Court’s order.
Kavanagh, C.J., and Coleman, J., concurred with Levin, J.
Fitzgerald, J.
This case has a complicated and unusual history. The defendants originally proposed to dispose of those cattle whose level of polybrominated biphenyl (hereinafter PBB) exceeded the 20 parts per billion standard provided in 1977 PA 771 in pits on state-owned land in Oscoda County. A lawsuit was filed by the County of Oscoda to block the proposed burial. The result of that lawsuit was a judgment by the circuit court that a permanent injunction would issue barring the proposed burial in Oscoda County unless the defendants agreed to install, in the pit where burial was imminent, a 20-foot clay liner. In November of 1977, the defendants agreed to do so and publicly announced the decision.
In April of 1978, the present plaintiffs filed a suit in Oscoda Circuit Court seeking to block the burial of the contaminated animals in the pro*234vided clay-lined pit. The plaintiffs argued that the defendants should be enjoined because they had not acquired a permit to dispose of the cattle as required by 1965 PA 87,2 a legislative enactment which requires one who proposes to dispose of garbage or refuse to procure a license from the Department of Natural Resources before proceeding to do so. The plaintiffs argued that the failure by the defendants to procure a license obviated the possibility of public hearings and public input into the decision in question. In addition, the plaintiffs argued that the proposed burial constituted a violation of the environmental protection act, 1970 PA 127,3 in that the burial would ultimately result in pollution of our state’s groundwater supplies and that there was a feasible alternative to burial, namely incineration.
On April 17, 1978, the circuit court denied plaintiffs’ request for a temporary restraining order. Plaintiffs filed an emergency application for leave to appeal in the Court of Appeals, which was denied on May 4, 1978, "for failure to persuade the Court of the need for immediate appellate review”. Plaintiffs then filed in this Court an emergency application for leave to appeal and motion for immediate consideration on May 8, 1978. On the following day, this Court issued an order restraining defendants from burying the contaminated cattle. By order dated May 23, 1978, this Court remanded to the Oscoda Circuit Court for an evidentiary hearing with regard to the issues raised in plaintiffs’ complaint and directed that the temporary restraining order remain in effect until further order of this Court. Nine days of hearing were had before the circuit court, terminating on June 16, 1978.
*235On June 21, 1978, the circuit judge issued 17 pages of findings of fact and recommendations. The circuit court found that the clay-lined pit "provides absolute protection at the proposed burial site”.4 Accordingly, the circuit court recommended that the temporary restraining order be modified to permit the burial of contaminated cattle in the existing clay-lined pit for a period of six months. The circuit court further recommended that after such six-month period all PBB-contaminated cattle be incinerated.
On June 26, 1978, an order was entered by this Court directing plaintiffs to show cause why the temporary restraining order issued by this Court should not be dissolved and allowing defendants to respond.
We agree with Justice Levin that the issue before this Court is whether to grant plaintiffs’ application for leave to appeal the denial of a temporary restraining order by the Oscoda County circuit judge. However, for reasons stated infra, we do not believe that it is necessary to discuss the alternative of incineration or the power of a court to order an alternative means of disposal.
We have examined the record of the hearing conducted by the circuit court and conclude that the circuit court’s finding that the clay-lined pit "provides absolute protection at the proposed burial site” is substantially supported by the record and is not clearly erroneous.
Plaintiffs have failed to establish that the burial of the contaminated cattle in the clay-lined pit is likely to impair, pollute or destroy the environment, and thus have failed to meet their burden of *236proof under either § 3 or § 5 of the environmental protection act.5
Accordingly, we find that the circuit court did not abuse its discretion in declining to restrain defendants from burying the contaminated cattle in the clay-lined pit. Since plaintiffs have failed to meet the burden of proof required under the environmental protection act, we do not find that it is necessary to discuss the alleged desirability of incineration or the power of a court to decide which among the feasible alternatives would represent the least environmental risk.
The clerk is directed to enter and issue forthwith this Court’s order dissolving the temporary restraining order, permitting the burial of contaminated cattle in the constructed clay-lined pit, and remanding to the circuit court for proceedings consistent with this opinion. A motion for rehearing may be filed but such filing does not stay execution or enforcement of this Court’s order. OCR 1963, 866.3(c).
Ryan, J., concurred with Fitzgerald, J.

 1977 PA 77; MCL 288.426; MSA 12.695(6).


 1970 PA 127; MCL 691.1201 et seq.; MSA 14.528(201) et seq.


 "5. No incinerator exists within the State of Michigan capable of performing the present task of incinerating PBB-contaminated cattle.
"6. That research on incineration of PBB has not resolved all of the problems connected with it.
"7. That while an incinerator is needed for disposal of toxic wastes generally, and would be desirable for the resolution of the instant problem (and while such facilities are a priority item of the Department of Natural Resources, Exhibit 46, during the current legislative term) the facilitity is not a current reality.
"a) That even after an order was placed it would take 4 months for set-up and an equivalent period of time for adequate testing before operations could proceed.
"b) That while no tests have been conducted on a commercial scale with PBB, the experience with PCB at Rollins Environmental Service, Inc., facility, Deer Park, Texas and the incineration at sea of Herbicide Orange on the M/T Vulcanus indicate that all technical problems can be overcome.
"c) Feasibility studies including specifications were actually established in October, 1977 and bid requisitions issued in December, 1977.
"d) It has been determined that an incinerator capable of attaining a temperature of 2000° F with at least a two-second retention; with adequate air induction facilities to draw emissions back into the kiln and a wet-scrubber and precipitator to eliminate escape of noxious fumes or by-products, can accomplish the destruction of PBB and noxious by-products.
"e) There is also a material handling problem which can be solved by maceration, which is used in making dog food, and a dissolver which in turn creates a liquid or slurry.
"f) The noxious by-products known as furan and dioxin would be destroyed at these temperatures.
"g) Operation of the incinerator must be carefully monitored and a training program for employees conducted.
"h) It is noted that even with the successful large scale disposal of PCB. at the Rollins facility mentioned above, it was still necessary to landfill the steel drums used to transport the PCB and the solid residue from the kiln hopper. Furthermore, the scrub waters were piped to treatment ponds.
"8. There is no 'on shelf or existing incinerator in Michigan available to the state at this time, however:
*223"a) Exhibits 16 and 17 indicate that a new incinerator could have been operating by April, 1978.
"b) Cost would be comparable and,
"c) Site location problems would exist as to either burial or incineration.” (Citations omitted.)


 The plaintiffs also argued that the defendants should be enjoined because they had not obtained a permit to dispose of the cattle as required by 1965 PA 87, MCL 325.291 et seq.; MSA 14.435(1) et seq., which requires one who proposes to dispose of refuse to procure a license from the DNR. Assuming without deciding that defendants should have obtained such a permit, we agree with the judge that the procedures followed, including the hearing before him, satisfied this requirement.


 MCL 288.423; MSA 12.695(3).


 MCL 691.1203; MSA 14.528(203).


 The finding of no prohibited environmental risk makes it unnecessary to decide whether lining the pit with 20 feet of clay is an "alternative”.


 MCL 288.421 et seq.; MSA 12.695(1) et seq.


 MCL 325.291 et seq.; MSA 14.435(1) et seq.


 MCL 691.1201 et seq.; MSA 14.528(201) et seq.


 Circuit court’s opinion on remand, p 16.


 MCL 691.1203; MSA 14.528(203) and MCL 691.1205; MSA 14.528(205).